DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Status of Claims
Applicant's amendments to the claims, filed February 25, 2022, are acknowledged. Claims 1,10 and 17-18 are amended. Claims 8 and 13-14 are cancelled. No new matter has been added. Claims 10 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, directed to a hot-dip coating line, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2020. Claims 1-2, 4-6, 9-10 and 15-18 are pending, with Claims 1-2, 4-6, 9, and 15-16 currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what comprises the operation conditions, and if the change in operation condition may comprise a chemical composition of the steel strip. Examiner interprets wherein the operation condition is not limited to be only one of an annealing condition in annealing and a component of the molten metal bath. Examiner interprets that the operation condition must comprise at least one of these features (annealing condition or bath component), but may also comprise a chemical composition of the steel strip. Examiner interprets wherein the oxidizability of the gas may be changed during the change in operation condition as a result however of either the chemical composition of the steel strip, the annealing condition in annealing, or the component of the molten metal bath. 
For example, Examiner interprets wherein the claims may read on a situation wherein an operation condition (both component of the molten metal bath and chemical composition of the steel strip) is switched over, and the change in oxidizability of the oxidizing gas changes according to the portion of the operation condition pertaining to the change in chemical composition of the steel strip.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fushiwaki (previously cited, US 20110253263 A1) in view of Kondo (cited in IDS of 10/12/2017, JP H0-8176773 A, Machine Translation provided) and Tomita (previously cited, US 5,160,552).
Regarding Claims 1, 15 and 16, Fushiwaki discloses a continuous hot-dip metal coating method comprising: 
continuously annealing a steel strip in an annealing furnace; and 
continuously supplying the steel strip after the annealing into a coating tank containing a bath of molten metal, to metal-coat the steel strip (see para. [0003]; [0016]).

Fushiwaki discloses wherein the line is continuous, but does not specifically disclose wherein the steel strip traveling from the annealing furnace to the molten metal bath passes through a space defined by a snout that is located on a steel strip delivery side of the annealing furnace and has an end immersed in the molten metal bath. 
Thus, Fushiwaki is silent towards temperature and atmosphere conditions of a snout as well, and does not disclose wherein a temperature of an inner wall surface of the snout is maintained at (Claim 1) a temperature of the molten metal bath -150C, or more, or further (Claim 15), at a temperature of the molten metal bath -150C, or more and a temperature of the molten bath (+0C) or less, and an atmospheric temperature of an upper portion in the snout is maintained at (Claim 1) the temperature of the molten metal bath -100C, or more, or further (Claim 16) the temperature of the molten metal bath -100C, or more, and the temperature of the molten bath +100C, or less.

Konda discloses a setup for continuous annealing of a metal strip including a snout which connects the annealing furnace to the molten bath and is immersed in the bath (see Fig. 1, steel strip 2 is fed through snout 6 immersed into plating bath 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used this continuous annealing and continuous galvanizing line setup, as taught by Konda, for the invention disclosed by Fushiwaki. One would be motivated to use this set up because it is well-known and typical set up to those of routine skill in the art and because immersion of the snout would allow further atmosphere control of the steel strip (i.e., less influences from conditions outside and between the snout and the molten bath).

Kondo further teaches controlling the atmosphere of the snout and inside wall temperatures of the snout to be nearly the same as the plating bath, such as within a range of -150C from the plating bath temperature, and for example, a temperature of -100C below the plating bath temperature, so that one can reduce adhesion of metal ashes on the inside wall of the snout and prevent surface defects on the surface of the steel strip (see Abstract; para. [0021] and [0024]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have held the inside wall temperature and atmosphere, including that of the upper portion, of the snout to be within -150C of the plating bath temperature, such as -100C less than the plating bath temperature, and wherein the inside wall temperature and atmosphere of the snout are nearly the same as that of the plating bath temperature, as taught by Kondo, for the invention disclosed by Fushiwaki. One would have been motivated to do this in order to reduce metal ash adhesion on the snout and to reduce surface defects on the steel strip (see teaching by Kondo above). 
Further, it would have been obvious to one of ordinary skill in the art that the snout inner wall surface and atmosphere within the snout be kept at the same temperature as required for the steel strip entering the plating bath. It is well known in the art to control the temperature of the steel strip to be as close to the temperature of the plating bath as possible. Thus, it would have been obvious to one of ordinary skill in the art that an inner wall and upper portion of a snout maintained at a temperature nearly the same or the same as the plating bath reads on the claimed inner wall and upper portion snout temperatures for Claims 1, 15 and 16.

Fushiwaki discloses switching over an operation condition which is at least one of a chemical composition of the steel strip (see para. [0016]; see para. [0018] and Table 1). One of ordinary skill in the art would appreciate that Fushiwaki discloses the galvanizing line may be used from a variety of steel compositions, such that using the same galvanizing line for different steel compositions within the chemical ranges disclosed reads on switching over an operation condition. 
Fushiwaki however, does not disclose switching over the operation condition wherein the operation condition is also at least one of an annealing condition in the annealing, and a component of the molten metal bath.
Tomita discloses an invention wherein different compositions of Zn coating, and thus galvanizing bath compositions, are used in a galvanizing method in order to produce coatings with varying colors (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the bath composition, as taught by Tomita, for the continuous annealing and galvanizing line of Fushiwaki and Kondo. It would be obvious to one of ordinary skill in the art that changing the bath composition for coating a steel strip to have different coating colors reads on switching over an operation condition which is at least one of a component of the molten bath. One would be motivated to switch the molten bath composition in order to use the same annealing and galvanizing line to produce steel strips with zinc coatings in a variety of colors.

Fushiwaki in view of Kondo discloses temperatures for the snout (see above), and Fushiwaki in view of Kondo and Tomita discloses changing an operation condition of at least a component of the molten bath, and also one of a chemical composition of the steel strip. 
Fushiwaki further discloses adjusting (changing) the oxidizing as supplied to the furnace wherein oxidizability of the oxidizing gas is changed depending on the chemical composition of the steel strip (see para. [0016]). One of ordinary skill in the art would appreciate that changing the partial pressure of oxygen according to different Si and Mn contents of the steel reads on changing the oxidizability of the gas depending on the chemical composition of the steel strip, i.e., operation condition comprising at least one of the composition of the steel strip. Fushiwaki teaches wherein the oxidizing gas for the operation conditions is particularly controlled for temperatures of 500-900C.
However, Fushiwaki in view of Kondo and Tomita do not disclose wherein the atmosphere conditions and oxidizing gas of the snout are specifically changed as based on the changes of the operation condition of at least one of: a chemical composition of the steel, an annealing condition, or a component of the bath.
However, as stated above, Fushiwaki discloses wherein oxidizing gas is supplied to the furnace, and wherein oxidizability of the oxidizing gas is changed depending on the operation condition (see para. [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also used the atmospheric control of the furnace, as taught by Fushiwaki, for the snout of Fushiwaki in view of Kondo and Tomita, such that the oxidizing gas (partial pressure of oxygen) changes based on the operating condition comprising at least one of a chemical composition of the steel strip, as taught by Fushiwaki. One would be motivated to change the partial pressure of oxygen for the snout as based on the composition of the steel in order to further suppress external oxide formation on the steel prior to hot-dipping, and thus improve platability, workability and corrosion resistance (Fushiwaki, see para. [0056]). 
One would be particularly motivated to control the snout temperature in the way taught by Fushiwaki when the bath temperature, and therefore snout temperature (see teaching above by Kondo who teaches obtaining a snout temperature approximately equal with bath temperature) is 500C or more (see teaching above by Fushiwaki wherein partial pressure is particularly controlled in furnace for temperatures of 500C and higher). One of ordinary skill in the art would recognize that galvanizing bath temperatures easily range from 500C and above depending on bath composition and the desired parameters. For example, Tomita teaches bath temperatures which are 500C or larger depending on galvanizing coating composition (for example, see Col. 3, line 55 and Col. 6, line 18). 
For clarity, the operation condition may be considered both a change in bath composition and a change in chemical composition of the steel sheet. The claims at the present require that the oxidizability of the gas only be changed according to at least the aspect of the operating condition comprising at least one of a chemical composition of the steel strip, an annealing condition in annealing, and a component in the molten metal bath (change in chemical composition, in the case for Fushiwaki). 
Further, it would be obvious to one of ordinary skill in the art that the dew point of the snout also be affected by varying the composition of the bath composition. For example, one of ordinary skill in the art would appreciate that the different compositions of the zinc bath taught by Tomita would comprise different melting temperatures (see above). One of ordinary skill would appreciate that the dew point (partial pressure of oxygen for the gas mixture; see para. [0062]) in the snout be adjusted to be within the range described by Fushiwaki for bath temperatures 500C and above, such that the partial pressure of oxygen and oxidizability of the gas would change during a switch of operation to a new bath composition. 

Regarding Claim 2, Fushiwaki discloses wherein the oxidizing gas comprises any one of nitrogen gas containing water vapor and nitrogen-hydrogen mixed gas containing water vapor (see para. [0082]).

Regarding Claim 4, Fushiwaki discloses wherein an amount of the water vapor in the oxidizing gas is changed depending on changes of the operation condition (see para. [0016]; see para. [0062]; partial pressure of oxygen is modified by dew point and water vapor concentration).

Regarding Claim 5, Fushiwaki in view of Kondo and Tomita disclose preliminarily investigating, for each operation condition, a relationship between a dew point in the snout and an amount of a defect caused by non-coating of the steel strip metal-coated under the operation condition, to determine a target dew point in the snout under the operation condition, before the step of continuously annealing the steel strip (see para. [0016]). Fushiwaki has preliminarily investigated that the formula disclosed gives the best suppression of external oxide (defects). 
It would have been obvious to one of ordinary skill in the art to have included the snout of Kondo in this preliminary investigation and to have used the relationship accordingly for the snout, as well as to applied the investigation for various bath compositions. One of ordinary skill in the art would also recognize that preliminary testing to formulate which dew points are suited for which conditions of operation would occur prior to the official annealing of the steel strip to be manufactured for the actual consumer or industry. 
Fushiwaki further discloses wherein an amount of the water vapor in the oxidizing gas is determined based on the target dew point determined for each operation condition (see para. [0016]; see para. [0062]; partial pressure of oxygen is modified by dew point and water vapor concentration according to steel composition - Mn and Si content). 

Regarding Claim 6, Fushiwaki in view of Tomita discloses wherein when the operation condition is switched over, the amount of the water vapor in the oxidizing gas is changed based on the target dew point corresponding to the changed operation condition (see Table 1; see para. [0016]; see para. [0062]; the partial pressure of oxygen is modified by dew point and water vapor concentration according to steel composition (Mn and Si content) which changes, for example, according to Table 1). Further it would be obvious that the bath composition type and temperature affect the dew point, and therefore to modify the water vapor in the oxidizing gas to reach the target dew point for a particular steel composition.

Regarding Claim 9, Fushiwaki in view of Kondo do not specifically disclose wherein the oxidizing gas is supplied from both edges of the snout in a transverse direction of the steel strip; however, it would have been obvious to do so in order to maximize homogeneity of the atmosphere over the steel strip. One of routine skill in the art would recognize that gas flow from the ends of a long snout would produce a less homogenous atmosphere than gas flowing from multiple parts along the sides of such a snout, wherein the gas would be able to travel over and across the width, rather than the length, of the steel strip. Further, Kondo teaches that distributing atmospheric gas across the steel strip transversely from the sides of snout are well known (see para. [0005]). 

Claims 1-2, 4-6, 9 and 15-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Boston (previously cited, and cited in IDS of October 12, 2017, US 4,557,953) in view of Sugimoto (EP 602265 A1),  Fushiwaki (previously cited, US 20110253263 A1) and Kondo (previously cited and cited in IDS of October 12, 2017, JP H0-8176773 A, Machine Translation provided).
Regarding Claims 1, 15 and 16, Boston discloses a continuous hot-dip metal coating method comprising: 
continuously annealing a steel strip in an annealing furnace; and 
continuously supplying the steel strip after the annealing into a coating tank containing a bath of molten metal, to metal-coat the steel strip (see Fig. 1), wherein 
while the steel strip traveling from the annealing furnace to the molten metal bath passes through a space defined by a snout that is located on a steel delivery side of the annealing furnace and has an end immersed in the molten metal bath (see Fig. 1, continuous line for steel strip 9 supplied from furnace section 3 introduced to zinc bath 7 by travelling through snout 5 located on delivery side of furnace 3 with exit end immersed in zinc bath 5), 
oxidizing gas is supplied into the snout (“atmosphere containing water vapor, hydrogen and preferably…nitrogen, is maintained within the snout” Col. 3, lines 38-40; “water vapor will oxidize the molten zinc metal surface within snout 5…maintaining a snout atmosphere which is oxidizing to zinc vapor” Col. 3, lines 53-59).
Boston further discloses wherein oxidizability of the oxidizing gas is changed depending on an operation condition (Col. 2, lines 15-27; Col. 3, lines 58-59). Controlling the dew point and maintaining oxygen atmosphere at a specific ratio range, such that the operation forms zinc oxide but does not result in oxidizing the strip, reads on changing the oxidizing gas to fit the operation conditions. Further, it would be obvious to one of ordinary skill in the art at the time that the invention was filed to adjust the oxidizing gas, such that it was modified to suit the operation conditions, and such that it also meet the requirements of the oxidizing range and dew points taught by Boston.
Boston further discloses wherein the operation condition is at least one of: an annealing condition in the annealing, and a component of the molten metal bath (see Col. 2, lines 15-37). Boston teaches wherein the operation conditions are conditions pertaining to the component (zinc composition) of the molten metal bath and the ferrous quality of the steel strip, such that the conditions specifically are oxidizing for zinc vapor and not the steel strip.
Boston, however, does not disclose switching over the operation condition, or wherein the oxidizability of the oxidizing gas changes depending on the change in operation condition. Specifically, Boston does not disclose wherein the component of the molten metal bath (zinc composition) or annealing condition switches over and changes.

Sugimoto teaches a hot-dip coating process wherein the composition of the zinc coating bath may range from 0.10-10% Al and 1.5-10% Cu in order to create a coating which balances corrosion-resistance and desirable appearance, with cost (see Abstract; see Pg. 4, lines 12-16). Sugimoto teaches wherein different bath temperatures are optimized for the aluminum and copper concentrations (see Table 1).
Fushiwaki teaches wherein a variety of steel compositions may be used for hot-dip galvanizing (see Table 1, and para. [0018]). Fushiwaki teaches wherein such compositions are susceptible to external oxide formation, and thus the atmosphere and oxygen potential must be controlled to suppress the oxidation prior to plating for improved platability (see para. [0056]). Fushiwaki further teaches wherein the changes of the atmosphere are controlled based on the particulars of the steel composition (see para. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used differing zinc bath compositions, as taught by Sugimoto, and to have also further used multiple steel compositions, as taught by Fushiwaki, and thus changed/switched over an operation condition including at least one of a component of the molten bath, as taught by Sugimoto, for the invention disclosed by Boston.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the oxidizing gas based on the changes of the operation condition (bath composition and/or steel composition), as taught by Sugimoto and Fushiwaki, for the invention disclosed by Boston. One would be motivated to do this in order to be able to manufacture many types of steel with varying types of coatings for different purposes; and, for each steel and coating type, to be able to suppress oxidation of the steel while promoting the oxidation of zinc vapor prior to plating, even for steels with higher concentrations of elements susceptible to external oxidation. One of ordinary skill in the art would appreciate that bath compositions with varying concentrations of zinc would require adjustments to dew points to maintain zinc vapor oxidation while preventing oxidation of the steel strip. 

Boston further teaches wherein a steel strip is cooled prior entering the snout, but does not disclose the temperature characteristics of the snout or the plating bath, and therefore does not specifically disclose wherein a temperature of an inner wall surface of the snout is maintained at (Claim 1) a temperature of the molten metal bath -150C, or more, or further (Claim 15), at a temperature of the molten metal bath -150C, or more and a temperature of the molten bath (+0C) or less, and an atmospheric temperature of an upper portion in the snout is maintained at (Claim 1) the temperature of the molten metal bath -100C, or more, or further (Claim 16) the temperature of the molten metal bath -100C, or more, and the temperature of the molten bath +100C, or less.
Kondo teaches controlling the atmosphere of the snout and inside wall temperatures of the snout to be nearly the same as the plating bath, such as within a range of -150C from the plating bath temperature, and for example, a temperature of -100C below the plating bath temperature, so that one can reduce adhesion of metal ashes on the inside wall of the snout and prevent surface defects on the surface of the steel strip (see Abstract; para. [0021] and [0024]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have held the inside wall temperature and atmosphere, including that of the upper portion, of the snout to be within -150C of the plating bath temperature, such as 100C or less than the plating bath temperature, and wherein the inside wall temperature and atmosphere of the snout are nearly the same as that of the plating bath temperature, as taught by Kondo, for the invention disclosed by Boston. One would be motivated do this in order to reduce metal ash adhesion on the snout and to reduce surface defects on the steel strip (see teaching by Kondo above).
Further, it would have been obvious to one of ordinary skill in the art that the snout inner wall surface and atmosphere within the snout be kept at the same temperature as required for the steel strip entering the plating bath. It is well known in the art to control the temperature of the steel strip to be as close to the temperature of the plating bath as possible. For example, Boston teaches that the steel strip after annealing and upon entering the snout, is cooled to 860F (see Col. 3, line 15; 860F is about 460C). Kondo teaches wherein a zinc plating bath temperature is 460C (see para. [0024]), and similarly, Sugimoto teaches wherein bath temperature are within this range depending on aluminum and copper concentration (see Table 1). 
It would have been obvious to one of ordinary skill in the art to maintain snout temperature characteristics, such as an upper portion atmosphere temperature and inner wall temperature, to be the same temperature as the bath (such as a bath temperature of 460C for particular bath compositions) in order to maintain a minimum deviation of the steel strip temperature to the molten bath temperature. An inner wall and upper portion of the snout maintained at a temperature of 100C less than the plating bath, or further, at a temperature nearly the same or the same as the plating bath, reads on the claimed inner wall and snout temperature limitations for Claims 1, 15 and 16. 
Additionally, because Sugimoto teaches wherein different bath compositions may require different bath temperatures (see Table 1), it would be obvious to one of ordinary skill in the art that cooling and maintaining (annealing) of the steel, heating of the snout to match these different bath temperatures, and the adjustment of the dew point accordingly, as taught by Boston, would read on changing the oxidizability of the gas as based not only a change in the bath component, but also a change in an annealing condition in the annealing. 

Regarding Claim 2, Boston discloses wherein the oxidizing gas comprises any one of nitrogen gas containing water vapor and nitrogen-hydrogen mixed gas containing water vapor (“atmosphere containing water vapor, hydrogen and preferably…nitrogen, is maintained within the snout” Col. 3, lines 38-40; “water vapor will oxidize the molten zinc metal surface within snout 5…maintaining a snout atmosphere which is oxidizing to zinc vapor” Col. 3, lines 53-59).

Regarding Claim 4, Boston in view of Sugimoto and Fushiwaki disclose wherein an amount of the water vapor in the oxidizing gas is changed depending on changes of the operation condition (Boston, Col. 2, lines 17-37; Fushiwaki, para. [0056]; see Table 1 of Sugimoto which shows varying bath temperatures and for changes in bath compositions). 
Controlling the dew point and atmosphere by maintaining a particular water vapor ratio, such that the operation does not result in oxidizing the strip, or particular and susceptible elements of the strip (see Fushiwaki), and subsequently forms zinc oxide for different zinc concentrations (see Table 1 of Sugimoto) and does not release atmosphere, reads on changing the amount of water vapor in the oxidizing gas to fit the changes in operation condition (i.e., controlling dew point for steel composition changes, bath composition changes, and changes in snout temperature required to meet/match changes in bath temperature).

Regarding Claim 5, Boston in view of Sugimoto and Fushiwaki discloses wherein preliminarily investigating, for each operation condition, a relationship between a dew point in the snout and an amount of a defect caused by non-coating of the steel strip metal-coated under the operation condition, to determine a target dew point in the snout under the operation condition, before the step of continuously annealing the steel strip (see Boston Example 4, wherein the atmosphere and dew point were adjusted which resulted in less Zn in the atmosphere). 
Further, one of ordinary skill in the art would recognize that preliminary testing to formulate which dew points are suited for which conditions of operation would occur prior to the official annealing of the steel strip to be manufactured for the actual consumer or industry, particularly when different steel compositions in combination with different bath compositions are being used (see teachings above by Fushiwaki and Sugimoto). 
Boston further discloses wherein an amount of the water vapor in the oxidizing gas is determined based on the target dew point determined for each operation condition (Col. 2, lines 15-37; see preliminary investigating in Examples 1-5 which were performed to determine the target dew points and water vapor/oxidizing gas ratios found to be suited for the operation conditions). Further, Fushiwaki teaches preliminary testing for the particulars of the chemical components of the steel (see [0016]), and it would be obvious to one of ordinary skill in the art to apply the preliminary formulas and methods of discovering the formulas of Fushiwaki to the invention disclosed by Boston. Again, it would have been obvious to one of ordinary skill in the art to have used the preliminary testing of Boston for each of the different steel and bath compositions (operation condition) of Fushiwaki and Sugimoto, as a means to ensure quality of the final product.
 
Regarding Claim 6, Boston in view of Sugimoto and Fushiwaki disclose wherein when the operation condition is switched over, the amount of the water vapor in the oxidizing gas is changed based on the target dew point corresponding to the changed operation condition (Col. 2, lines 27-37). One of ordinary skill in the art would recognize that different operation conditions (bath compositions of Sugimoto and/or steel compositions of Fushiwaki) would require adjusting the water vapor and oxidizing gas levels to be within the dew point ranges which form zinc oxide and also suppress external oxide formation for steels with larger contents of susceptible elements and bath compositions with varying degrees of Zn concentrations (see also Fushiwaki, para. [0056]).

Regarding Claim 9, Boston does not specifically disclose wherein the oxidizing gas is supplied from both edges of the snout in a transverse direction of the steel strip; however, it would have been obvious to do so in order to maximize homogeneity of the atmosphere over the steel strip. One of routine skill in the art would recognize that gas flow from the ends of a long snout would produce a less homogenous atmosphere than gas flowing from multiple parts along the sides of such a snout, wherein the gas would be able to travel over and across the width, rather than the length, of the steel strip. Further, Kondo teaches that distributing atmospheric gas across the steel strip transversely from the sides of snout are well known (see para. [0005]). 

Response to Arguments
Applicant’s arguments, filed February 25, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Fushiwaki in view of Kondo, with evidence by Tomita and Suzuki, and over Boston in view of Fushiwaki and Kondo, have been fully considered and are persuasive in view of Applicant’s amendments to the claims which require that the switch in operation condition be at least one of: a component of the molten bath and annealing condition in the annealing. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fushiwaki in view of Kondo and Tomita, as well as over Boston in view of Sugimoto, Fushiwaki and Kondo, as detailed above.

Applicant argues that Fushiwaki only teaches adjusting the partial pressure to satisfy the claimed equality (see para. [0016] of Fushiwaki). Applicant argues that Fushiwaki does not actively change the oxidizability of the gas based on changes of the operation condition.
This argument is not found persuasive.
Firstly, one of ordinary skill in the art would appreciate that changing the oxygen partial pressure in a gas mixture reads on changing the oxidizability of a gas. 
Secondly, Fushiwaki discloses multiple steel compositions. One of ordinary skill in the art would appreciate that when changing steel compositions, the oxidizability (partial pressure of oxygen) of the gas supplied from the last operation (first composition of steel) would need to be adjusted for the new operation (second, different composition of steel). It is within the routine skill of one in the art to change the steel composition within an annealing and galvanizing line.

Applicant argues that the claims require that the switch in operation condition be one of annealing condition in annealing, or one of a component of the molten bath, and that Fushiwaki only teaches the switch in operation to be that of the chemical composition of the steel strip.
Examiner notes that the claims as currently written allow wherein the operation condition and therefore switch in operation condition may be both a switch in component of the molten bath and the chemical composition of the steel strip. And further, Examiner notes that the claims as currently written allow wherein the oxidizability of a gas supplied may change as per based on only one aspect of the operation condition (i.e., wherein both bath composition and chemical composition of the steel strip are changed, but the dew point is only adjusted as based on the switch in chemical composition). See also interpretation in the 112b rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735